IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

SUSAN OATES, )
Plaintiff, §
v_. § C.A. N0. CPU4-l5-00336l
MARY RYAN, §
Defendant. §

Submitted: July 25, 2016
Decided: August l6, 2016

M. Jean Boyle, Esquire
Longobardi and Boyle, LLC

Michael J. Hendee, Esquire
Casarino Christman Shalk

1700 Augustine Cut Off Ransom & Doss, P.A.
Wilmington, DE 19803 405 N. King Street, Suite 300
Attorneyfor Plaintijj‘ P.O. Box 1276
Wilmington, DE 19899
Attorney for Defendant
DECISION AFTER TRIAL

This is a negligence action arising out of a motor vehicle accident. Susan Oates
("Plaintiff’) seeks damages totaling $50,000.00, stemming from an automobile collision with
Mary Ryan ("Defendant"). The trial was bifurcated between a liability phase and a damages
phase. The liability phase of trial took place on July 25, 2016, and at its conclusion, the Court

reserved decision. This is the Court’s decision after trial.

FACTS

The only witnesses to testify at trial were Plaintiff, Plaintiff’ s three then-minor
passengers (the "Passengers"), and Defendant. Plaintiff listed the responding officer as a
witness, but the officer did not testify.

Plaintiff testified that on October 3, 20l5, she and the Passengers were traveling home
from her son’s high school homecoming dance. Plaintiff was traveling eastbound on Wilson
Road. Plaintiff stated that she decelerated and stopped her vehicle at the intersection of Wilson
and Shipley Road as the traffic light turned from green to yellow and yellow to red.l The
Passengers’ testimony on this point was consistent with Plaintiff`s testimony.z

Plaintiff testified that when her light turned green, she proceeded into the intersection.
Plaintiff stated that approximately halfway through the intersection, Defendant’s vehicle struck
her vehicle on the front left quarter panel and the left side of the front bumper.3 Following the
collision, Plaintiff’ s vehicle came to a rest on Shipley Road facing the wrong direction. After
being momentarily stunned, Plaintiff pulled her vehicle onto the shoulder on Shipley Road.4
Plaintiff further testified that she did not see Defendant’s vehicle before entering the
intersection.s

Emmett Dwyer, one of Plaintiff` s Passengers, testified that after Plaintiff pulled onto the
shoulder, he looked back and saw that Defendant’s light on Shipley was red. The Passengers

testified consistently to all material facts, with each recounting containing minor immaterial

  

l This version of the story matches that of the police report.

2 None of the Passengers saw a red light, but all were sure they stopped at the intersection for a short
period of time.

3 The Passengers testified to the same effect.

4 Plaintiff’ s Passengers all testified similarly.
5 None of the Passengers saw Defendant’s vehicle until an instant before the collision.

2

;_/»-¢1=?

6 The police reported to the scene of the accident, but due to the conflicting

inconsistencies.
statements and the absence of independent witnesses to verify the parties’ accounts, no citation
was issued. Plaintiff testified that the officer told her that Defendant admitted fault for the
accident.

Defendant’s testimony differs from Plaintiff’ s testimony. Defendant testified that on
October 3, 2015, while driving home from work southbound on Shipley Road she approached
the intersection of Shipley and Wilson. She stated that as she approached the intersection, the
light turned from green to yellow and then yellow to red. 7 Defendant stated that she decelerated
and came to a stop before entering the intersection. When the light turned green, she entered the
intersection, saw a light out of the corner of her eye, and turned her wheel to the left. Defendant
contends that Plaintiff hit her and is at fault for the accident. Defendant denied ever telling the
officer the accident was her fault. Defendant also stated that she told the officer she stopped at

the intersection for a red light before proceeding, but the officer must have omitted this fact from
his report.
DISCUSSION

ln order to prevail on a claim for negligence, Plaintiff must establish by a preponderance
of the evidence that Defendant owed Plaintiff a duty of care; that Defendant breached that duty
of care; and Defendant’s breach of duty proximately caused Plaintiff’ s damages.$ Pursuant to

Title 21 of the Delaware Code, all motorists must give their full attention to the operation of their

  

6 Inc6 i§’tH §£§h§.ude the vehicle’§¢'_@§i§§t speed andY*§'§MY§-of accident.

7 This:`  police report.  report:L_'__;:-';g§g\_rds, without any details on the light sequence,
that Defendant said she had a green light and Plaintiff’ s vehicle drove into her path. When asked during
her deposition about the status of the light during Defendant’s approach to the intersection, she stated that
she did not recall. During cross-examination on this matter, Defendant became flustered and slightly
agitated.

8 Anclil v. McGrath, 2012 WL 4789688, at *4 (Del. Com. Pl. July 3 l, 2012) (citz`ng New Haverford

P’Ship v. Stroot, 77 A.Zd 792, 798 (Del. 2001)).

vehicle with due regard for traffic conditions,9 maintain a proper lookout,111 and obey traffic-

l

control devices.1 A violation of a statute enacted for the safety of others, which undoubtedly

includes motor vehicle statutes, constitutes negligence per se.12 Even when a motorist is found
to be negligent for violating a motor vehicle statute, "it remains the duty of the [fact finder] to

determine if there is proximate cause and if the complaining party [is] in any way negligent

boforo apportioning hobihry."”

When determining liability in negligence actions, Delaware courts "hold individuals
responsible for reasonably foreseeable events," and apply "the traditional ‘but for’ definition of
proximate cause."14 Proximate cause "is that direct cause without which an accident would not
have occurred."15 lt is well settled under Delaware law that there may be more than one
proximate cause of a plaintiff s injury.16

ln this action, the testimony of both parties is in conflict. Thus, the Court must resolve
the conflicts "if reasonably possib1e[,] so as to make one harmonious story."17 1n analyzing the
evidence adduced at trial, the Court finds that P1aintiff and Plaintiff’ s Passengers’ version of the

accident is more credible and supported by the weight of the evidence. Although Defendant is

9211)€1.€. §4176.

‘° ld.

"21De1.C.§4107.

12 "lt is settled law that violation of a statute enacted for the safety of others constitutes negligence per sea
The motor vehicle statutes, without doubt, are enacted for the safety of the traveling pub1ic." Wright v.
Moore, 931 A.2d 405, 408 (Del. 2007) (citations omitted).

13
Id.
14 Hudson v. Old Guard Ins. Co., 3A.3d 246, 250 (Del. 2010) (citations omitted).

15 Duphily v. Delaware Elec. Co-op., Inc., 662 A.2d 821, 829 (Del. 1995) (quoting Chudnojf€ky v.
Edwards, 208 A.2d 516, 518 (Del. 1965)).

16 See Saddler v. Nanticoke Mem'l Hosp., 2012 WL 6846550, at *4 (Del. Super. Dec. 24, 2012); Culver v.
Bennett, 588 A.2d 1094, 1097 (Del. 1991); McKeon v. Gola’stein, 164 A.2d 260, 262 (Del. 1960).

11 Nat’l Grange Mut. Ins. C0. v. Nelson F. Davis, Jr., et. al., 2000 WL 33275030, at *4 (Del. Com. Pl.
Feb. 9, 2000).

18 Defendant’s version of the accident

able to remember more details surrounding the accident,
has evolved to serve her needs at trial. To the contrary, Plaintiff"s version has remained
consistent throughout. The Court finds that Defendant was negligent per se for the traffic
violations,lg and will now consider whether Defendant’s inattentiveness and failure to abide by a
traffic control device proximately caused the accident and Plaintiff’s damages.

Plaintiff and her Passengers testified that as they approached the intersection of Shipley
and Wilson, Plaintiff stopped her vehicle at a red traffic light. When the light turned green, she
entered the intersection but did not see Defendant’s vehicle approaching. Defendant’s vehicle
then collided with Plaintiff’ s while Plaintiff had the right of way and was obeying the traffic
control device. The testimony about and pictures of the vehicles’ damage indicate the point of
impact as the right front quarter panel of Defendant’s vehicle, and the left front quarter panel and
bumper on Plaintiff’ s vehicle. Thus, the damage aligns with Plaintiff s explanation of how the
collision occurred.

In considering this evidence, the Court finds that there was one proximate cause of the
accident: Defendant’s negligence in failing to keep a proper lookout and abide by traffic control
devices. Absent Defendant’s negligence, she would not have collided with Plaintiff. Plaintiff
did not have a duty to anticipate the negligent actions of another driver.zo Thus, Defendant’s
inattentiveness and failure to abide by traffic control devices was the proximate cause of the

accident. Because the Court finds that Defendant’s actions were the sole cause of the accident,

an apportiomnent of fault is unnecessary.

_£ The details include: the presence or absence of artificial lighting, the weather conditions, and the speed
limit. `

‘9 21 Del. C. §§ 4i76(b) (iaiinre te maintain a proper ieei